UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6921


GERALD HOWLIET,

                  Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West   Virginia, at Wheeling.  John Preston Bailey,
Chief District Judge. (5:12-cv-00014-JPB-JES)


Submitted:   September 11, 2012            Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Howliet, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gerald      Howliet,     a   federal      prisoner,   appeals      the

district     court’s   order    accepting      the   recommendation      of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                Howliet v. O’Brien, No.

5:12-cv-00014-JPB-JES (N.D.W. Va. May 15, 2012).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in     the   materials     before   the    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2